Exhibit 10.10.2

 

LOGO [g447949ex10_102pg1.jpg]

January 31, 2013

Dear Stephen,

We are very pleased to welcome you to the Capital One leadership team as Chief
Financial Officer Designate. In this role, you will be a member of Capital One’s
Executive Committee and report directly to Rich Fairbank, Chairman and Chief
Executive Officer. Your start date will be determined at a later date. Effective
May 24, 2013, you will be appointed to the role of Chief Financial Officer. You
will be based in New York City.

As a member of the Executive Committee, you will be eligible for a compensation
package for 2013 that includes Base Salary, Mid-Term Incentive and Long-Term
Incentive as described in more detail below. The Compensation Committee of the
Board of Directors (the “Committee”) reviews and approves all compensation for
members of the Executive Committee, and the final terms and amounts of any
compensation are subject to the Committee’s discretion. Capital One is pleased
to confirm the following offer, including the terms of your 2013 compensation
package:

Base Salary: Capital One will provide you with a total base salary of $2,625,000
annually (which shall be pro-rated based on your start date), subject to
applicable taxes and withholdings and delivered to you in two components as
follows: (1) $1,500,000 annual cash salary to be at a rate of $57,692 bi-weekly,
and (2) $1,125,000 stock salary delivered as restricted stock units. Your first
stock salary award will be granted on your start date, and these units typically
vest on December 15 annually and settle as cash. The terms and conditions
associated with this pay component will be in your grant agreement.

The Committee reviews the salaries for members of the Executive Committee
annually and bases your opportunity for an increase in salary on a variety of
factors. You will be eligible for your first annual salary increase in March
2014.

Capital One pays all associates on a bi-weekly schedule. Paychecks or direct
deposit statements are issued every other Friday, after the close of the pay
period. If the pay day falls on a holiday, checks will be issued on the last
business day prior to the holiday.

Mid-Term Incentive: You will be eligible for a Mid-term Incentive award. The
Committee reviews this program on an annual basis. Your 2013 personalized target
incentive is $1,125,000 and is expected to be delivered as cash or a
cash-settled vehicle that vests over three years. The Committee bases your
actual award amount on a variety of company performance factors. You will be
eligible for your first Mid-term Incentive award for performance year 2013, to
be awarded no later than March 15, 2014, and pro-rated based on your start date.

The amount, terms and conditions of Mid-term Incentive awards for members of our
Executive Committee, including any clawbacks and vesting restrictions, are
subject to the approval of the Committee and to the terms of any equity award
agreements, and any governing stock incentive plan, which are the controlling
documents for any of your equity incentive grants. The Committee has discretion
to adjust any payouts based on its sole discretion.



--------------------------------------------------------------------------------

Long-Term Incentive: You will be eligible to receive Long-Term Incentive (“LTI”)
awards, which may include restricted stock, stock options, restricted stock
units, performance shares, or other equity-based vehicles, subject to the review
and approval of the Committee. Your 2013 personalized target incentive is
$3,750,000. The amount of your actual LTI award amount will be determined by the
Committee based on your individual performance and will be pro-rated based on
your start date. You will be eligible for your first LTI award for performance
year 2013, to be awarded no later than March 15, 2014. The award will vest
according to the terms and conditions approved by the Committee.

The amount, terms and conditions of LTI awards, including any clawbacks and
vesting restrictions, for members of our Executive Committee are subject to the
approval of the Committee and to the terms of any equity award agreements, and
any governing stock incentive plan, which are the controlling documents for any
of your equity incentive grants. The Committee has discretion to adjust any
payouts based on its sole discretion.

The Committee reviews its compensation programs for members of the Executive
Committee regularly and may add, modify or discontinue compensation amounts or
programs at any time. This letter is not a guarantee of any compensation to be
paid in the future.

Special Grant: Additionally, the Committee has approved an award to you of
shares of Capital One restricted stock in a number of shares equal to $9.8
million divided by the closing price of Capital One’s stock on your start date
as reported on the NYSE, rounded to the nearest 1,000 shares. This award will
vest over five years in equal fifths on the first, second, third, fourth and
fifth anniversary of the date of grant. The grant is governed by the terms of
the equity award agreement and any governing stock incentive plan, which are the
controlling documents for your grant. The date of grant for this award of
restricted stock will be your start date. However, this grant will be null and
void and of no further force and effect if you do not begin your employment with
Capital One by February 15, 2013. This award will be subject to holding
requirements until the end of the five year vesting term and subject to
clawback. See the equity award agreement for details on terms and conditions.

Benefits: You are eligible to participate in Capital One’s benefit programs,
subject to the terms of applicable plans and program documents. Your benefits
generally become effective your first day of employment, provided you enroll
within 31 days from your hire date (if required by applicable plan
documents). As part of this benefit program, you will be entitled to four
(4) weeks of paid vacation annually, pro-rated for any periods of employment
constituting less than a full calendar year. These plans may, from time to time,
be amended or terminated. Executive Programs: You are eligible to participate in
a variety of other executive benefit programs, subject to the terms of
applicable plan and program documents. These include a Deferred Compensation
Plan, an Executive Life Insurance Plan, an Executive Health Screening program
and a car allowance. Details on these programs will be discussed at a later
time. Your participation in any such programs is subject to the terms of the
applicable program or plan documents. Such plans or programs may, from time to
time, be amended or terminated.

Capital One University: This is a website created specially for new hires to use
before they arrive at Capital One as well as anytime afterwards. The site
contains descriptions of key benefits, and self-directed, interactive eLearning
courses on Capital One, our businesses and products, our core Values, and how
you can succeed at Capital One. You can start to inform yourself right away by
logging into: https://www.capitaloneuniversity.com/. Input the user name and
password that will be provided to you separately.

Additional Provisions: After your start date, you will be provided with a change
of control agreement that provides for certain payments in the event of a change
of control that are commensurate with other peer executives.

Capital One respects the intellectual property rights of third parties and fair
competition. By your signature below, you represent that you have provided
Capital One with a copy of any non-compete, non-solicitation,



--------------------------------------------------------------------------------

invention assignment or other similar agreement to which you are a party, and
that you are in compliance with and will continue to comply with such
agreement(s). You represent that you are not subject to any contractual or other
obligation or restriction that is inconsistent with or prohibits your acceptance
of this offer of employment. You further acknowledge and agree that in the
course of your employment with Capital One, you are not permitted to make any
unauthorized use of documents or other information that are the confidential,
trade secret or proprietary information of another individual or company.

Please be advised that this offer letter does not constitute an employment
contract and that your employment with Capital One is at-will. You or Capital
One may terminate your employment at any time and for any reason. Capital One
also reserves the right to alter or change the terms and conditions of your
employment at any time and for any reason and it reserves the right to add,
modify or discontinue compensation and benefit programs at any time.

Stephen, we are excited about the prospect of having you on our team and look
forward to welcoming you to Capital One.

This offer was approved by the Committee, and is contingent upon returning a
signed copy of the Non-Competition Agreement (NCA), and the Confidentiality,
Work Product and Non-Solicitation of Employee Agreement (“CWP+NSE”), as well as
complying with policies for new hires and starting work by the date required by
Capital One.

To indicate your acceptance of this offer, please sign and date the enclosed
copy of this letter. In doing so you acknowledge that Capital One has notified
you of your regular rate of pay and Capital One’s designated regular pay day.

This is an exciting time to join Capital One. While we have discussed your
responsibilities and the specifics of this offer in detail, please don’t
hesitate to contact me with any remaining questions.

Warmest regards,

Jory Berson

Chief Human Resources Officer

I accept your offer of employment as outlined in this letter and my start date
will be .

 

 

Signed:  

/s/ Stephen S. Crawford

Name:   Stephen S. Crawford Date:  

 